Citation Nr: 1129224	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to December 1994 and on active duty for training in June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by which the RO, in pertinent part, granted service connection for left lower extremity radiculopathy to which it assigned a 10 percent disability rating.  The Veteran is contesting the initial disability rating assigned.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record.

In June 2009, the Veteran filed a claim of entitlement to service connection for a low back surgical scar.  In July 2009, the Agency of Original Jurisdiction (AOJ), in this case the RO, sent the Veteran a letter regarding this claim, which concerned VA's duty to assist, but the claim itself has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left lower extremity radiculopathy is more severe than is reflected by the 10 percent disability rating assigned by the RO.  In his July 2007 VA Form 9 (substantive appeal), the Veteran asserted that a 20 percent disability rating was in order.  The rating criteria under which the Veteran's disability is rated, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010), require that incomplete paralysis of the sciatic nerve be of moderate severity in order for a 20 percent disability rating to be assigned.  The Veteran's left lower extremity radiculopathy was last assessed during a July 2009 VA examination that dealt primarily with the orthopedic aspect of the Veteran's low back disability.  Moreover, the Veteran's April 2011 hearing testimony suggests that symptoms associated with his service-connected left lower extremity radiculopathy may have worsened in severity since 2009.

In order that the Board have sufficient and current information to rate the Veteran's left lower extremity radiculopathy, a current VA medical examination is necessary.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  The examination instructions are contained in the second paragraph below.

Next, the Veteran indicated that he had undergone pool therapy for his left lower extremity disability by a private treatment provider.  After the Veteran signs the necessary release provides other details, the RO must make reasonable efforts to secure these records.  In addition, all pertinent VA treatment records dated from May 2009 to the present should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all pertinent VA treatment records dated from May 2009 to the present and associate those records with the claims folder.

2.  After obtaining the requisite release along with information regarding pool therapy to include dates of treatment, name of provider, and contact information, make reasonable efforts to obtain treatment records associated with pool therapy.

3.  Schedule a VA medical examination to assess the current severity of the Veteran's service-connected left lower extremity radiculopathy.  All symptoms and manifestations of the Veteran's left lower extremity radiculopathy must be enumerated, and the severity of each should be assessed.  The examiner should indicated whether there is incomplete paralysis of the sciatic nerve which moderate, moderately severe or severe.  Regarding left lower extremity muscular atrophy, the examiner is asked to indicate whether it resulted from the service-connected left lower extremity radiculopathy.  If so, the severity of the atrophy should be described, and the functionality of the atrophied left lower extremity musculature should be described and compared to the parallel muscles in the right lower extremity.  

The examiner is asked to discuss the occupational impact of the service-connected disability.

A complete rationale must be given for any opinion expressed.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review was accomplished.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which reflects consideration of all additional evidence, and the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



